DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 13-14, 16-17, 19-20, 22-23, 26, 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As claims 1 and 14, the prior arts in the record fail to disclose and make obvious to a method and device comprising receiving a random access response, RAR, from the
radio network node, the RAR comprising an uplink, UL, grant, a timing advance
command and a beam index of the second beam but without a temporary identity that is
used by a medium access control, MAC, entity during a random access procedure,
wherein the RAR is applied when the UE detects the beam failure while an uplink time
alignment is lost within a structure of claim.
	As claims 7 and 20, the prior arts in the record fail to disclose and make obvious
to a method and device comprising transmitting a random access response, RAR, the
RAR comprising at least an uplink, UL, grant, a timing advance command and a beam
index of the second beam and lacking a temporary identity that is used by a medium
access control, MAC, entity during a random access procedure, wherein the RAR is
applied when the UE detects a beam failure while an uplink time alignment is lost.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414